Case 1:16-cr-00154-KBJ Document 108 Filed 12/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, :
v. : CRIMINAL NO. 16-354 (KBJ)
LUZ IRENE FAJARDO CAMPOS, - :

Defendant.
VERDICT FORM
WE, THE JURY, UNANIMOUSLY FIND AS FOLLOWS:

Count One, as to Luz Irene Fajardo Campos:

A. Conspiracy to distribute cocaine, intending or knowing that it would be imported

into the United States.
Guilty: x __ Not Guilty: _

If you found Luz Irene Fajardo Campos guilty of conspiracy to distribute

Amount of Cocaine

cocaine, then you must indicate the amount of cocaine for which Luz Irene
Fajardo Campos was responsible, or which Luz Irene Fajardo Campos knew or
reasonably could have foreseen would be distributed by the conspiracy, intending
or knowing that it would be imported into the United States. This finding must

also be unanimous.

x 5 kilograms or more of cocaine; or

500 grams or more but less than 5 kilograms of cocaine; or

_ less than 500 grams of cocaine.
Case 1:16-cr-00154-KBJ Document 108 Filed 12/18/19 Page 2 of 2

B. Conspiracy to distribute and/or manufacture methamphetamine, intending or

knowing that it would be imported into the United States.

Guilty: x Not Guilty:

Amount of Methamphetamine
If you found Luz Irene Fajardo Campos guilty of conspiracy to distribute

and/or manufacture methamphetamine, then you must indicate the amount of
methamphetamine for which Luz Irene Fajardo Campos was responsible, or
which Luz Irene Fajardo Campos knew or reasonably could have foreseen would
be distributed and/or manufactured by the conspiracy, intending or knowing that

it would be imported into the United States. This finding must also be

unanimous.

XK 500 grams or more of methamphetamine; or

50 grams or more but less than 500 grams of methamphetamine.

gl Qor

Date FOREPERSON -

 
